Title: To John Adams from James Lloyd, 6 February 1815
From: Lloyd, James
To: Adams, John


				
					Sir,
					Boston feby 6. 1815.
				
				I have the honor to acknowledge the receipt of your respected letter.—for the interesting details which it contains be pleased to accept my thanks.—it will afford me some compensation for the repugnance under which I felt myself in a degree constrained to enter into a public political correspondence, that it has produced to me information from a source from whence  I might not otherwise have obtained it, and the intelligence and correctness of which cannot be questioned.—With regard to the relative and political circumstances of the United States at the time of the missions to France, I possessed no very minute personal knowledge—I had not then entered into public life, and could of consequence have retraced that æra, only from a remembrance of the feelings and the records of the day, and from an occasional expression of the sentiments of some of those persons who were more immediately connected with the events, and actors in the scenes of that period.—I am well aware however that in most political movements of importance, the secret springs of action are frequently more of operative than the ostensible ones—and as has been said on a different occasion, the progress of the horseman can of necessity only be proportioned to the speed of his horse, and that especially must this be the case, in a Government so essentially dependent on public opinion, and so liable from this and other causes to sudden vibrations as that of the United States—still as I have believed, that an existing Government is generally found on trial to be more powerful that was expected, I had hoped if the administration referred to, had continued the vigorous, and spirited conduct it had assumed, and which I always understood emanated principally from yourself, that it might have carried by its own impulse that Nation along with it, and a happy result have been the consequence; but I am not only willing to admit this may have been a fallacious expectation, as most certainly it would have been, had the public credit became as prostrate and all National feeling as callous, as they seem to be at the present moment, but I can also very truly assure you Sir, that I should receive more gratification from learning, that what I had considered as a mistaken policy, had resulted from a concurrence of circumstances which it might have been     unwise, perhaps impracticable to have resisted, rather than as I had before supposed from a deliberate course of measures flowing from a less imperative and controlling influence—for I have too little reliance on my own opinions, pertinaciously to close my judgement against those of others, or to attempt to defend them when I may be convinced, they have been formed from hasty and erroneous conclusions.—One of the few consolations with regard to my own political life which I enjoy is, that while receding from it, I have carried with me no feelings of personal animosity towards any human being with whom it has brought me into collision, and I can assure you, that sentiments of a very different description have been entertained by me towards yourself, even from a contemplation of the former periods of your life, when you principally assisted in laying the corner stone of the independence of your Countrymen, and in giving birth to an empire, whose destinies I should delight to hope, might as yet emerge with splendor, from the dark and lugubrious clouds, which at present so distressingly shroud and envelope them; and also from your conduct at a still earlier period when you nobly breasted the torrent of popular passion, by shielding from the effects of a highly-wrought public indignation, and from the aspirations of revenge, a man, who whatever might have been his merits or demerits as       an individual on the occasion for which he was arraigned, undoubtedly acted either in conformity with a sense of his official duty, or the orders of his superiors.—As little Sir, unless I have been extremely unhappy, unwittingly to myself in the expression of my opinions, can it be supposed that I would willingly trammel the fortunes of my Country with the vicissitudes of any permanent European alliance.—it is true, that feeling a disposition in resenting the conduct of an Aggressor, to consider the quo-animo of the assailant, as much as his means of annoyance, I may have thought differently from yourself as to the power which merited our first attention; yet had the Nation been in a due state of preparation, and its Government in the hands of those who could control, & would direct, its resources efficiently and honestly, with a single view for the benefit of the whole, for the attainment of both reparation and security, and with a probability of success, my feeble voice would not have been withheld, had it been required for the support of any measures which would have avenged the wrongs, and obliterated the insults that have been heaped upon us by several of the Powers of Europe, during that momentous period which has occurred since the erection of our own Government, and the commencement of the French Revolution;—the latter event seems now however, at least for a time, to have passed away, and if history  should hereafter bear evidence, that it has buried along with the atrocities it engendered, that destructive alienation and contention, which it has been in a great degree instrumental in producing and sustaining in our Country, we may in our retrospect of its effects, derive some benefit mingled with our regrets, from the severe lesson it will have taught us for the future.—By your expressions of ancient regard for the deceased members of my family, as well as for the dispositions you have had the goodness to express towards one of their few remaining decendants I acknowledge myself to be both highly gratified and indebted, and I beg you to be persuaded it would be a source of much satisfaction to me, should the latter, sentiment not only be continued but increased.—With sentiments of great consideration / I have the honor to be / Sir.— / Your very Respectfully obliged / & Obedt Servt.
				
					James Lloyd.
				
				
			